DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CHARLOTTE TAYLOR,
                            Appellant,

                                    v.

                        CITY OF LAKE WORTH,
                              Appellee.

                              No. 4D16-3630

                           [October 12, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 50-2014-CA-009427-
XXXX-MB.

   Charlotte Taylor, Lake Worth, pro se.

  Danna P. Clement and Benjamin L. Bedard of Roberts, Reynolds,
Bedard & Tuzzio, PLLC, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.